Illinois Official Reports

                                      Appellate Court



        Continental Tire of the Americas, LLC v. Illinois Workers’ Compensation Comm’n,
                                  2015 IL App (5th) 140445WC



Appellate Court           CONTINENTAL TIRE OF THE AMERICAS, LLC, Appellant, v.
Caption                   THE ILLINOIS WORKERS’ COMPENSATION COMMISSION
                          et al. (Curtis Oltmann, Appellee).


District & No.            Fifth District
                          Docket No. 5-14-0445WC


Filed                     November 6, 2015


Decision Under            Appeal from the Circuit Court of Washington County, No. 13-MR-9;
Review                    the Hon. Daniel J. Emge, Judge, presiding.



Judgment                  Affirmed.


Counsel on                Thomas H. Kuergeleis and Neil A. Giffhorn, both of Keefe &
Appeal                    De Pauli, P.C., of Fairview Heights, for appellant.

                          T. Fritz Levenhagen, of Levenhagen Law Firm, P.C., of Swansea, for
                          appellee.


Panel                     JUSTICE STEWART delivered the judgment of the court, with
                          opinion.
                          Presiding Justice Holdridge and Justices Hoffman, Hudson, and
                          Harris concurred in the judgment and opinion.
                                               OPINION

¶1       The only issue raised in this workers’ compensation appeal concerns the nature and extent
     of the claimant’s injury to his left wrist. The claimant, Curtis Oltmann, worked as a labor
     trainer for the employer, Continental Tire of the Americas, LLC, at its manufacturing plant in
     Mt. Vernon, Illinois. He was involved in a workplace slip and fall accident that resulted in an
     injury to his left wrist. He filed a claim for benefits pursuant to the Illinois Workers’
     Compensation Act (Act) (820 ILCS 305/1 et seq. (West 2012)). An arbitrator found that the
     claimant sustained a 5% loss of use of his left hand as a result of the accident. The employer
     appealed the arbitrator’s decision to the Illinois Workers’ Compensation Commission
     (Commission). The Commission affirmed and adopted the arbitrator’s decision. The employer
     appealed to the circuit court, and the circuit court confirmed the Commission’s decision. The
     employer now appeals the judgment of the circuit court that confirmed the Commission’s
     decision. The employer argues that the claimant failed to prove that he suffered any permanent
     partial disability as a result of the workplace accident. We affirm.

¶2                                           BACKGROUND
¶3        The parties do not dispute that the claimant suffered a workplace accident on January 31,
     2012. He tripped and fell while taking trash to a dumpster, landing on his left hand and arm.
     Subsequent X-rays revealed a left wrist fracture. On February 1, 2012, an orthopedist, Dr.
     David Brown, examined the claimant, placed his arm in a splint, and restricted him to light
     duty. The claimant followed up with Dr. Brown on February 29, 2012. On that day, Dr. Brown
     opined that the claimant was at maximum medical improvement and released him to full duty
     work with no restrictions. Dr. Brown told the claimant to return to his care if he had any further
     complications. The claimant returned to work full duty with no restrictions and has not sought
     any further medical treatment as a result of the fall.
¶4        At the December 6, 2012, arbitration hearing, the only disputed issue was the nature and
     extent of the claimant’s injury. The claimant testified that after he reached maximum medical
     improvement, he returned to work earning the same rate of pay that he did prior to the accident
     and worked more hours. The week before the arbitration hearing, he worked 57 hours. He
     testified that he continued to experience pain from time to time in his left wrist. He told the
     arbitrator that when he is required to grab tires at work, he sometimes experiences pain in his
     left hand. In addition, when he carries something heavy, he can feel pain in his left wrist. After
     reaching maximum medical improvement, he played golf in the plant’s golf league, which
     required him to play nine holes of golf one day per week. His team came in first place out of 16
     teams in the league. He also played nine additional holes of golf each week. He testified that he
     sometimes has difficulties with his wrist when playing golf.
¶5        Dr. Brown testified that his initial examination of the claimant’s left wrist revealed a dorsal
     triquetral avulsion, which is also called a chip fracture of the triquetral bone in the wrist. He
     described the chip as being approximately three or four millimeters and located on the back or
     top of the wrist. For treatment, he recommended a removal splint to rest the wrist and allow the
     swelling to go down and a home exercise program.
¶6        Dr. Brown testified that when the claimant returned on February 29, 2012, his wrist was
     doing great and was much better. Dr. Brown’s examination of the wrist was negative, with


                                                  -2-
       good range of motion and no tenderness. He discharged the claimant from active care with
       instructions to return if he had any further issues. He released the claimant to work full duty
       and opined that the claimant should not suffer any residual functional loss or difficulties with
       his left hand or wrist. He believed that there would be some soreness for some time, usually
       four to six months, but the soreness would go away. He noted that typically there was no
       long-term negative sequelae from this type of injury.
¶7         On March 15, 2012, Dr. Brown prepared a written report containing a disability rating
       based upon American Medical Association guidelines, which is required by section 8.1b(a) of
       the Act (820 ILCS 305/8.1b(a) (West 2012)). Dr. Brown opined in his report that there was no
       permanent impairment in the claimant’s left extremity as a result of the chip fracture. He
       explained in the report that at the time of the last examination, the claimant was doing great
       functionally. He had full range of motion, no tenderness, and no impairment.
¶8         At the conclusion of the hearing, the arbitrator found that the claimant sustained a 5% loss
       of use of his left hand as a result of the accident, and the Commission affirmed and adopted the
       arbitrator’s decision. The employer appealed to the circuit court, and the circuit court
       confirmed the Commission’s decision. In the present appeal, the employer argues that the
       Commission’s award of permanent partial disability benefits was improper.

¶9                                               ANALYSIS
¶ 10        The determination of permanent partial disabilities for workplace accidents occurring after
       September 1, 2011, is governed by section 8.1b of the Act, which became effective on June 28,
       2011. Pub. Act 97-18, § 15 (eff. June 28, 2011). Section 8.1b(a) requires a licensed physician
       to prepare a permanent partial disability impairment report setting out the level of the
       claimant’s impairment in writing. 820 ILCS 305/8.1b(a) (West 2012). The report must
       “include an evaluation of medically defined and professionally appropriate measurements of
       impairment that include, but are not limited to: loss of range of motion; loss of strength;
       measured atrophy of tissue mass consistent with the injury; and any other measurements that
       establish the nature and extent of the impairment.” Id. Section 8.1b(a) requires the physician to
       use “[t]he most current edition of the American Medical Association’s ‘Guides to the
       Evaluation of Permanent Impairment’ *** in determining the level of impairment.” Id.
¶ 11        In determining the level of a claimant’s permanent partial disability, section 8.1b(b) directs
       the Commission to consider: “(i) the reported level of impairment pursuant to subsection (a);
       (ii) the occupation of the injured employee; (iii) the age of the employee at the time of the
       injury; (iv) the employee’s future earning capacity; and (v) evidence of disability corroborated
       by the treating medical records.” 820 ILCS 305/8.1b(b) (West 2012).
¶ 12        In the present case, the arbitrator considered each of the factors contained in section
       8.1b(b) and made the following findings: (i) that Dr. Brown found an impairment rating of 0%
       of the left wrist; (ii) that the claimant was employed as a labor trainer for the respondent and
       has continued in his usual and customary employment as of the trial date; (iii) that the claimant
       was 49 years old as of the date of loss; (iv) that the claimant was released to his regular job by
       his treating physician and continues to work in that position as before the incident; and (v) that
       the claimant described some minor residual symptoms in the wrist.
¶ 13        Despite Dr. Brown’s 0% impairment rating, the arbitrator found that the claimant sustained
       a 5% loss of use of his left hand as a result of the accident. The arbitrator stated that he


                                                    -3-
       determined the nature and extent of the claimant’s injury by considering “the totality of the
       evidence adduced.”
¶ 14       In the present appeal, the employer argues that, by adopting the arbitrator’s decision, the
       Commission misinterpreted section 8.1b of the Act. The employer argues that, as a matter of
       law, the claimant’s request for permanent partial disability should have been denied because he
       did not present a physician’s report pursuant to section 8.1b(a) that would support a finding of
       a permanent partial impairment. The employer also argues, alternatively, that, under the
       manifest weight of the evidence standard, the Commission failed to give proper weight to Dr.
       Brown’s impairment report, the claimant’s extremely limited treatment, and his return to full
       duty at his prior earning capacity. We disagree with each of the employer’s arguments.
¶ 15       First, the employer asks us to interpret section 8.1b under a de novo standard of review and
       hold that the claimant was required under section 8.1b to submit a medical report in support of
       his disability. The employer emphasizes that the claimant did not offer any subsection (a)
       report that supported a permanent impairment; instead, the only report in the record is the
       report that it obtained from Dr. Brown, which contains a 0% impairment rating. Therefore, the
       employer argues that we must reverse the Commission’s award as a matter of law under a
       de novo statutory interpretation of section 8.1b of the Act.
¶ 16       Issues involving the interpretation of a statute present questions of law that we review
       de novo. Gruszeczka v. Illinois Workers’ Compensation Comm’n, 2013 IL 114212, ¶ 12, 992
N.E.2d 1234. “The primary rule of statutory construction is to ascertain and give effect to the
       intent of the legislature.” Id. “The language used in the statute is normally the best indicator of
       what the legislature intended.” Id.
¶ 17       The language of section 8.1b(b) requires the Commission to consider a report prepared by a
       physician that includes an opinion concerning the level of the claimant’s impairment. The
       record in the present case establishes that the Commission considered Dr. Brown’s impairment
       report in determining the claimant’s permanent partial disability. The Commission’s
       consideration of this report complies with section 8.1b’s requirements. The statute does not
       require the claimant to submit a written physician’s report. It only requires that the
       Commission, in determining the level of the claimant’s permanent partial disability, consider a
       report that complies with subsection (a), regardless of which party submitted it. In addition,
       section 8.1b does not specify the weight that the Commission must give to the physician’s
       report. Instead, section 8.1b(b) states that “[n]o single enumerated factor shall be the sole
       determinant of disability.” 820 ILCS 305/8.1b(b) (West 2012).
¶ 18       Therefore, nothing within the statutory language of section 8.1b requires the Commission
       to automatically adopt Dr. Brown’s reported level of impairment merely because the parties
       submitted only one subsection (a) report. To the contrary, the Commission is obligated to
       weigh all of the factors listed within section 8.1b(b) and make a factual finding with respect to
       the level of the injured worker’s permanent partial disability with no single factor being the
       sole determinant of disability. The Commission in the present case properly followed section
       8.1b(b)’s requirement by weighing Dr. Brown’s report along with the other listed factors.
       Therefore, the Commission’s award does not violate the language of the Act as a matter of law.
¶ 19       Second, the employer argues, alternatively, that the Commission’s decision is improper
       under the manifest weight of the evidence standard. We disagree.
¶ 20       It is the province of the Commission to determine disputed facts and draw reasonable
       inferences from the evidence in workers’ compensation cases, and the Commission’s “findings

                                                    -4-
       regarding the nature and extent of a disability will not be set aside unless they are contrary to
       the manifest weight of the evidence.” Hiram Walker & Sons, Inc. v. Industrial Comm’n, 71 Ill.
2d 476, 479, 376 N.E.2d 1014, 1016 (1978). In addition, “[i]t is well settled that because of the
       Commission’s expertise in the area of worker’s compensation, its findings on the question of
       the nature and extent of permanent disability should be given substantial deference.” Mobil Oil
       Corp. v. Industrial Comm’n, 309 Ill. App. 3d 616, 624, 722 N.E.2d 703, 709 (1999). A
       decision is against the manifest weight of the evidence when the opposite conclusion is clearly
       apparent. Stapleton v. Industrial Comm’n, 282 Ill. App. 3d 12, 16, 668 N.E.2d 15, 19 (1996).
       The Commission’s decision is not against the manifest weight of the evidence if there is
       sufficient factual evidence to support it. Id. A reviewing court should not overturn the
       Commission’s findings simply because a different inference could have been drawn, nor
       should it substitute its judgment for that of the Commission. Old Ben Coal Co. v. Industrial
       Comm’n, 217 Ill. App. 3d 70, 84, 576 N.E.2d 890, 899 (1991).
¶ 21        Under the manifest weight of the evidence standard, we must give proper deference to the
       weight that the Commission gave to each of the factors listed in section 8.1b(b). There was
       sufficient evidence to support the Commission’s findings with respect to each of the factors,
       and nothing in the record indicates that it gave improper weight to any one factor. Therefore,
       we cannot reverse its finding that the claimant sustained permanent injuries to the extent of 5%
       loss of use of his left wrist under the manifest weight of the evidence standard.
¶ 22        The Commission outlined its findings on all of the factors listed within section 8.1b(b),
       including a finding that the claimant had some minor residual symptoms in his wrist, including
       occasional pain in his left hand and some problems with his wrist when he worked around the
       house, played golf, or lifted something heavy. In its analysis, the circuit court correctly
       concluded that the claimant’s reported symptoms are corroborated by Dr. Brown’s opinion that
       it is “not uncommon to have some residual soreness for a time after this.”
¶ 23        The accident occurred on January 31, 2012, and Dr. Brown opined that the claimant would
       have some soreness for four to six months after the accident. During his deposition testimony
       taken on September 25, 2012, he testified that the claimant’s residual soreness should have
       resolved by that point. However, at the December 6, 2012, arbitration hearing, the claimant
       testified that he still had pain in his wrist at times. Prior to the accident, he never had any
       problems with his left wrist. Dr. Brown admitted during his testimony that the bone chip in the
       claimant’s wrist had not reattached to the bone when he last saw him and that sometimes a
       bone chip will not reattach.
¶ 24        Although Dr. Brown opined that the claimant did not have any permanent impairment
       because of the accident, the weight to be given to his opinion as well as the conclusions and
       inferences to be drawn from the claimant’s testimony and medical evidence are matters for the
       Commission to determine. Nothing in the record compels us to second-guess the
       Commission’s factual findings with respect to the nature and extent of the claimant’s
       disability.

¶ 25                                     CONCLUSION
¶ 26     For the foregoing reasons, we affirm the judgment of the circuit court that confirmed the
       Commission’s decision.



                                                   -5-
¶ 27   Affirmed.




                   -6-